Citation Nr: 1227191	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  06-36 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel







INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972, to include service in Vietnam.  His decorations include the Combat Infantryman Badge.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2005 rating decision in which the RO, inter alia, denied service connection for hepatitis C.  In May 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2006.

In October 2010, the Board denied service connection for hepatitis C.  The Veteran appealed the October 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes that it appears from the record that the RO has been processing a claim for service connection for ischemic heart disease.  However, the available evidence, including that in the Veteran's electronic (Virtual VA) claims file, does not reflect that the RO has taken adjudicatory action on that claim.  As such, that matter is not properly before the Board, and is thus referred to the RO for further action, as appropriate.




REMAND

In light of points raised in the parties' joint motion for remand, and the Board's review of the claims file, further RO action on the Veteran's claim for service connection for hepatitis C is warranted.  

In the joint motion, representatives for both parties agreed that the Board failed to provide an adequate statement of reasons and bases for its determination that a July 2005 VA examination and opinion was adequate for purposes of adjudicating the Veteran's claim.  The parties observed that the July 2005 examiner failed to discuss the Veteran's assertion that his hepatitis C could be related to "[p]ossible accidental exposure to blood" by health care workers during a dressing change for an in-service tick bite.

The parties also agreed that the Board had failed to provide an adequate statement of reasons and bases for its determination that the Veteran had not reasonably raised a claim for service connection for hepatitis C as due to in-service inoculations.  The parties noted that the Veteran had indicated in a May 2006 statement that his hepatitis C could be related to "the [inoculations] that we were given in the service."  (Emphasis added.)

In light of the parties' agreement with respect to the inadequacy of the Board's prior determinations, the Board finds that another VA examination and medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to fairly resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo a VA liver examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in the denial of the claim for service connection for hepatitis C (as the original claim for service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to undertaking appropriate action to obtain further medical opinion in this case, to ensure that all due process requirements are met, and that the record is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

Records of the Veteran's treatment at the VA Medical Center (VAMC) in Northport, New York, were last associated with the Veteran's claims file on September 15, 2006; the record suggests that more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran's hepatitis C (and subsequent liver transplant) since September 15, 2006.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim for service connection for hepatitis C.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, including any additional, relevant records from the New York University School of Medicine dated since 2006.

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  As indicated, the RO's adjudication of the claim must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Northport VAMC any outstanding, pertinent records of evaluation and/or treatment for the Veteran's hepatitis C (and subsequent liver transplant), to particularly include any relevant records dated after September 15, 2006.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO should specifically request that the appellant provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, including any additional, relevant records from the New York University School of Medicine dated since 2006.

The RO should clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record -to include any additional, relevant records from the New York University School of Medicine dated since 2006-following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA liver examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's hepatitis C is the result of disease or injury incurred in or aggravated by service.   

In so doing, the examiner should specifically address the Veteran's assertions that his hepatitis C can be attributed to (a) inoculations received during service, and/or (b) possible accidental exposure to blood by health care workers during a dressing change for an in-service tick bite.  If the examiner is unable to offer an opinion without resorting to speculation, he should so indicate and explain the factors that prevent him from offering the opinion.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matter on appeal in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

